Rothrock, Ch. J.
1. tax sale: itations-. recovery of taxes. It is conceded that the tax sale and deed were in all respects regular, and that the defendant’s title to the land was quieted upon the ground ° that he had held the adverse possession for more than five years after the plaintiff’s tax deed was filed for record. The only question now presented is, whether the plaintiff’s claim for taxes paid by him is barred by the statute of limitations.
It was held in Brown & Sully v. Painter, 44 Iowa, 368, that an action for the recovery of taxes, paid by a tax sale purchaser more than five years prior to the commencement of the action, was barred by the statute of limitations. It is insisted, in the case at bar, that the statute of limitations did not commence to run until it was adjudged that plaintiff was not the owner of the land. In this view we cannot concur.
In Everett v. Beebe, 37 Iowa, 452, and other cases, it was held that the holder of a voidable tax deed is entitled to recover of the owner of the land the amount which he would have to pay to the treasurer in order to satisfy all the taxes, if they had not been paid by the tax sale purchaser. The reason of the rule is, that by statute the purchaser holds the interest and claim of the State and county in the land. This interest and claim is the taxes due. The tax sale purchaser is subrogated to the rights of the county and State.
If an action should be brought by the county for the recovery of taxes, it would be barred in five years after the taxes *252became delinquent. “The county- is liable to the State for delinquencies in the taxes, and suits pertaining thereto must be prosecuted by the county, or for the benefit of the county.” Brown & Sully v. Painter, supra, and see City of Burlington v. B. & M. R. R. Co., 41 Iowa, 134.
The plaintiff, therefore, being entitled to recover for taxes paid, because he holds the right and claim of the county and State, his rights must be determined by the same rule as though the action had been brought by the county. See Callanan v. The County of Madison, 45 Iowa, 561.
Affirmed.